                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:17-CR-134-BR




    UNITED STATES OF AMERICA

        v.                                                                         ORDER

    XAVIER MILTON EARQUHART




         This matter is before the court on (1) defendant’s pro se motion to proceed in forma

pauperis and for the appointment of counsel for compassionate release, (DE # 388); (2)

defendant’s pro se motion for the appointment of counsel, (DE # 391); and (3) defendant’s

counseled motion for an extension of time to file a memorandum in support of defendant’s pro se

motions for compassionate release,1 (DE # 396). On 10 June 2021, the court directed the Federal

Public Defender to appoint new counsel for defendant for the limited purpose of seeking

compassionate release. (DE # 381.) Shortly thereafter, newly appointed counsel, Nardine Mary

Guirguis, filed her notice of appearance. (DE # 385.) As such, defendant’s motions for the

appointment of counsel are DENIED as moot. To the extent defendant seeks leave to proceed in

forma pauperis, that request is ALLOWED as the court has previously determined defendant to

be financially unable to obtain an adequate defense. The motion for extension of time is

ALLOWED, and appointed counsel shall have until 20 August 2021 to file a memorandum in




1
  In the first line, the motion identifies the defendant as James Arthur Rudd. (DE # 396, at 1.) However, the caption
and the body of the motion accurately reflect information about the above-named defendant and his case. Therefore,
the court assumes the misidentification of the defendant was a typographical error.



             Case 5:17-cr-00134-BR Document 397 Filed 07/21/21 Page 1 of 2
support of defendant’s pro se motions for compassionate release.

       This 21 July 2021.




                                    __________________________________

                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                               2

         Case 5:17-cr-00134-BR Document 397 Filed 07/21/21 Page 2 of 2
